Exhibit 10.3

WAIVER AND AMENDMENT AGREEMENT

This WAIVER AND AMENDMENT AGREEMENT (this “Amendment”), by and between ARCA
biopharma, Inc., a Delaware corporation (the “Company”), and Christopher D.
Ozeroff (“Executive”) is effective as of March 30, 2012 (the “Effective Date”).

RECITALS:

 

A. The Company and Executive entered into an Amended and Restated Employment and
Retention Agreement dated on or about June 12, 2008 (the “Employment
Agreement”). Capitalized terms used in this Amendment and not otherwise defined
have the meaning given in the Employment Agreement.

 

B. The Company and executive wish to amend the Employment Agreement in order to
modify certain provisions relating to severance payable upon termination of
employment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

1. Amendments.

(a) Section 5 of the Employment Agreement is amended and restated in its
entirety as follows:

5. Description of Severance Benefits. For purposes of this Amendment, “Severance
Benefits” are defined as:

            (a) severance pay (the “Severance Pay”) equivalent to: (A)(i) twelve
(12) months of your Base Salary (as defined below) in effect as of your last day
of full-time employment with the Company if a Notice Date (as defined below)
occurs (a) on the same day as a Corporate Transaction or (b) within thirteen
(13) months after the effective date of a Corporate Transaction; and (B) a pro
rata portion of any bonus compensation under any employee bonus plan that has
been approved by the Board of Directors (“Bonus Pay”) payable to you for the
fiscal year in which your employment terminated to be paid at the same time that
such incentive bonus would have been paid if such termination had not occurred.
Your pro rata portion of any Bonus Pay shall be based upon the number of days in
such calendar year elapsed through the Notice Date of such termination as a
proportion of 365.

The date you are notified that your employment with the Company is being
terminated without Cause or the date you notify the Company that you are
terminating your employment for Good Reason, shall be referred to herein as the
“Notice Date.” The Severance Pay shall be payable in equal installments over the
applicable number of months (the “Initial Severance Period”) in accordance with
the Company’s then applicable payroll policies, beginning no earlier than seven
(7) days after the effective date of the release described below, and will be

 

1.



--------------------------------------------------------------------------------

subject to standard payroll deductions and withholdings; provided, however, that
any Bonus Pay shall not be payable to you until such time as bonus compensation
under the applicable employee bonus plan is paid to other employees of the
Company; and

            (b) reimbursement of your out-of-pocket costs to continue your group
health insurance benefits (and dependent coverage, if applicable) under COBRA at
substantially the same level of coverage in effect immediately prior to the
Notice Date for twelve (12) months following the last day of the month in which
your Notice Date occurs, payable at the sole discretion of the Company either in
advance on the first day of each month or in a single lump sum, whether or not
you elect or are eligible to receive COBRA; provided, that even if you do not
elect or are not eligible to receive COBRA, you shall receive the equivalent of
such out-of-pocket costs paid by you not to exceed the costs that such benefits
would equal under COBRA if you were so eligible.

            To receive any of the Severance Benefits, you must first sign and
date a general release of claims in favor of the Company in the form attached
hereto as Exhibit A (the “Release”). Such Release shall not be signed or dated
until the Notice Date, and, except as otherwise required by applicable law, is
not valid (and will not entitle you to Severance Benefits) unless signed and
delivered to the Company within three (3) days after such Notice Date.

            (c) The Company may elect, in its sole discretion, to pay you the
equivalent of up to twelve (12) months of your Base Salary in effect as of your
last day of full-time employment with the Company, which additional payment
shall extend your covenants and obligations set forth in Article IV of the
Employee Intellectual Property, Confidentiality and Non-Compete Agreement for
such additional period. If the Company elects to make such additional payment to
you, the Company shall make such payments in equal installments over the
applicable number of months following the Initial Severance Period in accordance
with the Company’s then applicable payroll policies, or in the sole discretion
of the Company as designated by the Company in writing within seven (7) days
after the Notice Date, in a single lump sum cash payment, subject to standard
payroll deductions and withholdings, and such additional amounts shall be deemed
to be “Severance Pay” and to be part of the “Severance Benefits” for purposes of
this Amendment.

(b) A new paragraph (c) is added to Section 14 of the Employment Agreement, as
follows:

            (c) Your obligations under Sections IV.A and IV.B(a) of the Employee
Intellectual Property, Confidentiality and Non-Compete Agreement with the
Company shall be limited to the period for which you receive Severance Pay under
Section 5(a) or 5(c). The foregoing will not affect your obligations under
Section IV.B(b) or (c) thereof.

 

2.



--------------------------------------------------------------------------------

2. Waiver. Executive acknowledges and agrees that the transactions contemplated
by this Amendment will not constitute Good Reason under the Employment Agreement
and that executive will no longer be entitled to any Severance Pay or Severance
Benefits under the Employment Agreement except as expressly set forth in the
Employment Agreement as amended by this Amendment.

3. Effect. This Amendment constitutes an amendment to the Employment Agreement.
The terms and provisions of the Employment Agreement and all other documents and
instruments relating and pertaining to the Employment Agreement continue in full
force and effect, as amended by the express terms of this Agreement. In the
event of any conflict between the provisions of the Employment Agreement or any
document or instrument executed and delivered in connection with the Employment
Agreement and the express provisions of this Amendment, the provisions of this
Amendment will control.

4. Governing Law. This Amendment will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado without reference to any conflict of laws provision that would cause
the application of the law of any other jurisdiction.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

[INTENTIONALLY LEFT BLANK]

 

3.



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

COMPANY: ARCA BIOPHARMA, INC. By:  

Michael R. Bristow

Name: Michael R. Bristow Title: Chief Executive Officer

/s/ Christopher D. Ozeroff

Christopher D. Ozeroff Date: March 30, 2012